DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-15 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/14/2020 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,745,666 (hereafter ‘666). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding instant claim 1, claim 1 of ‘666 recites the same method with the exception that hydrogel recited in claim 1 of ‘666 is specifically a biocompatible fibrin hydrogel, while the instant claim 1 recites a biocompatible hydrogel.

	Regarding instant claim 3, claim 3 of ‘666 recites that the diseased or injured tissue is the result of a joint disorder.
	Regarding instant claim 4, claim 4 of ‘666 recites that the diseased or injured tissue is the result of osteoarthritis.
	Regarding instant claim 5, claim 5 of ‘666 recites the microbeads have a volume between 10 and 50 µL.
	Regarding instant claim 6, claim 6 of ‘666 recites that the microbeads comprise about 200 stem cells per microliter.
	Regarding instant claim 7, claim 7 of ‘666 recites that the microbeads are adapted to protect the stem cells from mechanical and chemical stress when introduced to the patient.
	Regarding instant claim 8, claim 8 of ‘666 recites that the microbeads are adapted to maintain the stem cells in an undifferentiated condition for a period of three to fourteen days.
Regarding instant claim 9, claim 9 of ‘666 recites that the stem cells are autologous stem cells.
Regarding instant claim 10, claim 10 of ‘666 recites that the stem cells are allogeneic stem  cells.
Regarding instant claim 11, claim 11 of ‘666 recites that the microbeads are frozen microbeads. 
Regarding instant claim 12, claim 12 of ‘666 recites that the microbeads are thawed microbeads adapted to be resuspended in a biocompatible fluid before injection into a patient.
Regarding instant claim 13, claim 13 of ‘666 recites that the stem cells are mesenchymal stem cells.
Regarding instant claim 14, claim 14 of ‘666 recites that the stem cells are uncultured stem cells.
Regarding instant claim 15, claim 15 of ‘666 recites that the microbeads are formed from about 10 mg/mL fibrinogen in the presence of about 50 mg/mL thrombin.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634